    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ESSAR STEEL ALGOMA INC.,

                      Plaintiff,
                                                  Case No. 1:17-mc-00360-AT
              -against-

NEVADA HOLDINGS, INC., f/k/a
SOUTHERN COAL SALES CORPORATION,

                      Defendant.



                PLAINTIFF ESSAR STEEL ALGOMA INC.’S
        SECOND AMENDED COMPLAINT FOR BREACH OF CONTRACT

       Plaintiff Essar Steel Algoma Inc. (“Algoma Canada”), an applicant in a foreign

proceeding (the “CCAA Proceeding”) under Canada’s Companies’ Creditors Arrangement

Act, R.S.C. 1985, c. C-36, as amended (the “CCAA”) pending before the Ontario Superior

Court of Justice, Commercial List (the “Canadian Court”), hereby files this Second

Amended Complaint for Breach of Contract (the “Second Amended Complaint”) against

Defendant Nevada Holdings, Inc., f/k/a Southern Coal Sales Corporation (“Southern Coal”).

Algoma Canada further files this Second Amended Complaint for Breach of Contract against

Defendants James C. Justice Companies, Inc.; James C. Justice Companies, LLC; Bluestone

Industries, Inc.; Bluestone Coal Corporation; Bluestone Mineral, Inc., f/k/a Mechel Bluestone

(“Bluestone Mineral”); Bluestone Energy Sales Corporation; A&G Coal Corporation; Tams

Management Inc.; Encore Leasing LLC; Bluestone Resources Inc.; Justice Family Farms,

LLC, and Southern Coal Corporation (collectively, the “Justice Parties”).
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 2 of 39



                               JURISDICTION AND VENUE

        1.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2).

Algoma Canada is organized and exists under the laws of Ontario, Canada, and its principal

place of business is in Ontario, Canada. Southern Coal is a Delaware corporation, and its

principal place of business is in Virginia. Justice Party corporations are Delaware, Virginia,

or West Virginia corporations with their principal place of businesses in Virginia or West

Virginia. Further, the matter in controversy exceeds $75,000.

        2.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b).

        3.     Southern Coal is subject to the personal jurisdiction of this Court and has

waived any objection to personal jurisdiction or venue. The Justice Parties are subject to the

personal jurisdiction of this Court as alter egos of Southern Coal.

                                 NATURE OF THE CLAIM

        4.     This Second Amended Complaint arises from the Coal Supply Agreement

dated November 1, 2015 (the “Original Agreement”), the Amending Agreement to Coal

Supply Agreement dated April 25, 2016 (the “Amending Agreement”), and the Term Sheet

dated September 22, 2016 (the “Term Sheet,” and, collectively with the Original Agreement

and the Amending Agreement, the “Agreements”) between Algoma Canada and Southern

Coal.

        5.     Southern Coal has repeatedly breached the Agreements by failing to deliver the

quantity of coal to Algoma Canada as specified by the Agreements and by delivering coal that

does not meet the quality specifications set forth in the Agreements.

        6.     Pursuant to the Amending Agreement, between April 1, 2016 and March 31,

2017, Southern Coal was required to deliver to Algoma Canada a total of 780,000 tons of

coal, which represents approximately 56% of Algoma Canada’s annual coal requirements.

                                                2
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 3 of 39



        7.      Southern Coal delivered only 246,526 tons of coal to Algoma Canada during

that period.

        8.      Timely coal delivery is very important for Algoma Canada’s production of

coke and could cost Algoma hundreds of millions of dollars should coke production be forced

to stop due to lack of sufficient, timely coal deliveries of the right quality.

        9.      Additionally, Southern Coal delivered coal that was not sampled and analyzed

as required by the Agreements and that did not meet the quality specifications set forth in the

Agreements. Yet, Southern Coal refused to pay Algoma Canada the penalties set forth in the

Agreements for failure to conform to the quality specifications.

        10.     Accordingly, Algoma Canada seeks an award of other damages, costs, and fees

as set forth below.

                                         THE PARTIES

        11.     Plaintiff Algoma Canada is organized and exists under the laws of Ontario,

Canada with its principal place of business in Sault Ste. Marie, Ontario, Canada.

        12.     Nevada Holdings, Inc., f/k/a Southern Coal Sales Corporation is a Delaware

corporation with its principal place of business located at 302 S. Jefferson Street, Roanoke,

Virginia 24011. Southern Coal Sales Corporation changed its name to Nevada Holdings, Inc.

effective January 17, 2017.

        13.     James C. Justice Companies, Inc. is a Delaware corporation with its principal

place of business located at 302 S. Jefferson Street, Roanoke, Virginia 24011.

        14.     James C. Justice Companies, LLC is a West Virginia corporation with its

principal place of business located at 216 Lake Drive, Daniels, West Virginia 25832.

        15.     Bluestone Industries, Inc. is a West Virginia corporation with its principal

place of business located at 216 Lake Drive, Daniels, West Virginia 25832.
                                                 3
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 4 of 39



       16.     Bluestone Coal Corporation is a West Virginia corporation with its principal

place of business located at 216 Lake Drive, Daniels, West Virginia 25832.

       17.     Bluestone Mineral is a Delaware corporation with its principal place of

business located at 216 Lake Drive, Daniels, West Virginia 25832. Bluestone Mineral used

to be known as Mechel Bluestone. The entity’s name was changed from “Mechel Bluestone”

to “Bluestone Mineral, Inc.” in 2015.

       18.     Bluestone Energy Sales Corporation is a Virginia corporation with its principal

place of business located at 302 S. Jefferson Street, Roanoke, Virginia 24011.

       19.     A&G Coal Corporation is a Virginia corporation with its principal place of

business located at 302 S. Jefferson Street, Roanoke, Virginia 24011.

       20.     Tams Management Inc. is a West Virginia corporation with its principal place

of business located at 216 Lake Drive, Daniels, West Virginia 25832.

       21.     Encore Leasing LLC is a Virginia limited liability company with its principal

place of business located at 302 S. Jefferson Street, Roanoke, Virginia 24011.

       22.     Bluestone Resources Inc. is a Delaware corporation with its principal place of

business located at 216 Lake Drive, Daniels, West Virginia 25832.

       23.     Justice Family Farms, LLC is a West Virginia corporation with its principal

place of business located at 302 S. Jefferson Street, Roanoke, Virginia 24011.

       24.     Southern Coal Corporation is a Delaware corporation with its principal place

of business located at 302 S. Jefferson Street, Roanoke, Virginia 24011.

                               FACTUAL BACKGROUND

       25.     Algoma Canada is an integrated primary steel producer with its principal place

of business in Sault Ste. Marie, Ontario, Canada.

       26.     Southern Coal is in the business of producing, procuring, and selling coal.
                                               4
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 5 of 39



        27.      Algoma Canada usually buys coal via annual contracts which is delivered by

vessel between April and December each year. Southern Coal is one of the coal producers

from whom Algoma Canada bought coal via an annual contract.

        28.      Algoma Canada used the coal it purchased from Southern to make

metallurgical coke. The cokemaking process involves the carbonization of the coal to high

temperatures in an oxygen deficient atmosphere in order to concentrate the carbon.

        29.      Coke is produced in a coke battery, which is comprised of many coke ovens

that are stacked into rows into which coal is loaded.

        30.      Once the coke is produced, Algoma Canada feeds the coke into the blast

furnace with iron ore and small quantities of fluxes (minerals, such as limestone, which are

used to collect impurities). Then, air heated to over 2,000°F is blown into the blast furnace.

The air causes the coke to burn, producing carbon monoxide which reacts with the iron ore, as

well as heat, to melt the iron.

        31.      If the coke batteries were forced to stop production due to lack of coal, it

would cost Algoma Canada hundreds of millions of dollars to repair and restart them.

                                             The Agreements

        32.      On or about November 1, 2015, Algoma Canada and Southern Coal entered

into the Original Agreement, by which Algoma Canada would buy coal from Southern on a

consignment basis. A copy of the Original Agreement is attached as Exhibit A.1

        33.      The original term of said agreement was from November of 2015 – March 31,

2017, and it was divided into the First Contract Year (November 1, 2015 – March 31, 2016)

and the Second Contract Year (April 1, 2016 – March 31, 2017). Original Agreement, § 2.1.

1
 Algoma Canada has requested that redacted versions of each of the exhibits to the Second Amended Complaint
be filed and the complete version of each exhibit be filed under seal because they contain confidential pricing
and other commercial information.

                                                       5
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 6 of 39



       34.     Algoma Canada and Southern Coal agreed that they would “cooperate in good

faith to establish a rail and lake delivery schedule that shall reasonably accommodate the

deliveries called for hereunder.” Original Agreement, § 4.1. Southern Coal was responsible

for rail transportation while Algoma Canada was responsible for vessel transportation.

       35.     The parties agreed to design a delivery schedule by which Southern Coal

would load the coal onto train cars at its mine, and the trains would take the coal to either

Sandusky or Toledo, Ohio, where Southern Coal would load it onto vessels that Algoma

Canada provided. Thereafter, the vessels would travel from Ohio across the Great Lakes to

the Port of Algoma Canada in Sault St. Marie, Ontario. Original Agreement, § 4.1.

       36.     Having consistent, predictable deliveries of coal is vital to Algoma Canada’s

business. Algoma Canada must build up a sufficient inventory of coal before the winter

months, when the Great Lakes freeze such that shipment by vessel is impossible, so that it can

continue to make coke (and ultimately steel) throughout the winter.

       37.     Additionally, if Algoma Canada does not receive sufficient, timely coal

deliveries before the winter, its coke batteries will be stopped and it will require hundreds of

millions of dollars to repair and restart them.

       38.     On or about April 25, 2016, with full knowledge of the CCAA and chapter 15

bankruptcy proceedings, and in fact referencing such proceedings in the amendment, Southern

Coal and Algoma Canada entered into the Amending Agreement, which modified certain

provisions of the Original Agreement. A copy of the Amending Agreement is attached as

Exhibit B.

       39.     Algoma Canada agreed to purchase both Type A High Vol Coal (“HVA”) coal

from Southern Coal’s Coal Mountain mine and Type B High Vol Coal (“HVB”) coal from



                                                  6
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 7 of 39



Southern Coal’s Paragon mine during the Second Contract Year at the pricing set forth in the

Amending Agreement. Amending Agreement, § C.

       40.     Algoma Canada was required to pay Southern Coal “a deposit of 10% of the

purchase price for each train of coal prior to loading by [Southern Coal]” (hereinafter, the

“Deposit”). The Deposit was to “remain with [Southern Coal] during the period of [Algoma

Canada]’s performance” under the Agreements, and was to be adjusted against remaining

inventory when the contract terminated. Original Agreement, § 6.2(a).

       41.     During the time the Agreements were in effect, the amount of Algoma

Canada’s Deposit grew to approximately $6,100,000.00, and Southern Coal is still currently

in possession of the Deposit.

       42.     Algoma Canada made payments to Southern for each of the shipments of coal

that Southern actually delivered to Algoma Canada and that Algoma Canada actually

consumed as required during the Second Contract Year period.

       43.     On or about October 4, 2016, again, with full knowledge of the CCAA and the

chapter 15 bankruptcy proceedings and referencing such proceedings in the Term Sheet,

Southern Coal and Algoma Canada executed the Term Sheet, which was effective as of

September 22, 2016. The Term Sheet modified certain provisions of the Original Agreement

and Amending Agreement and left others intact. It was meant to reflect “certain changes

agreed by the Parties and where the Parties agreed to be bound until such time as a more

formal Second Amendment can be agreed and formalized by the Parties.” (Term Sheet,

Recitals). A copy of the Term Sheet is attached as Exhibit C.

       44.     No such Second Amendment was ever agreed upon or formalized.




                                              7
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 8 of 39



                 Quantity of Coal that Southern Coal Was Required to Deliver

       45.       Pursuant to the Original Agreement, for the Second Contract Year, Algoma

Canada was to purchase from Southern Coal “at least 65% of the coal budgeted to be

consumed by [Algoma Canada] at the [Algoma] mill for the period April 1, 2016 – March 31,

2017 . . . based upon a forecast of 1.4mm tons of coal to be consumed by [Algoma Canada]

during this period,” which equaled 910,000 tons. Original Agreement, § 3.3.

       46.       Pursuant to the Amending Agreement, the Parties agreed to reduce the quantity

of coal that Southern Coal would deliver during the Second Contract Year. The Parties

amended Section 3.3 of the Original Agreement to state that Southern Coal would deliver a

minimum of 780,000 tons of coal (140,000 tons minimum of Coal Mountain HVA and

640,000 tons minimum of Paragon HVB). The Parties also agreed that Southern Coal would

deliver a minimum of 16,000 tons of coal per week. Amending Agreement, § A.

       47.       Algoma Canada reduced the quantity of coal it would take from Southern Coal

in the Second Contract Year in large part because Algoma Canada had serious concerns

regarding the quality of coal it would receive from Southern Coal based upon the Southern

Coal’s deliveries during the First Contract Year.

       48.       During the First Contract Year, 100% of the Low Volatile coal that Southern

Coal delivered and 65% of the HVA and HVB coal that Southern delivered were within

penalty range.

       49.       Additionally, Southern Coal delivered coal from sources other than the two

sources identified in the Original Agreement – the Coal Mountain and Paragon mines.

       50.       After it was clear that Southern Coal had fallen significantly behind in

deliveries, in September of 2016, the Parties agreed to the Term Sheet, in order to set a

specific schedule by which Southern Coal would deliver 200,000 tons of the original 780,000
                                               8
    Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 9 of 39



tons of coal between August 29, 2016 and December 24, 2016. Term Sheet, § 1. This was in

response to Southern Coal’s representation to Algoma Canada that it was unable to deliver

more than 200,000 tons for the remainder of the year.

                                  Non-Term Sheet Shortfall

        51.     Pursuant to the Amending Agreement, Southern Coal was required to deliver a

total of 780,000 tons during the Second Contract year, 200,000 tons of which would

ultimately be delivered pursuant to the specific delivery schedule set forth in the Term Sheet

(as set forth in detail below).

        52.     Thus, there were 580,000 tons that Southern Coal was required to deliver

during the Second Contract Year in addition to the 200,000 Term Sheet tons scheduled to be

delivered between September 18, 2016 – December 24, 2016.

        53.     Southern Coal delivered less than 220,000 of those 580,000 non-Term Sheet

tons during the Second Contract Year.

        54.     Algoma Canada repeatedly notified Southern Coal that it had failed to meet its

delivery obligations pursuant to the Amending Agreement, and Algoma Canada reserved all

of its rights thereunder.

        55.     In order to build sufficient coal inventory before the Great Lakes froze and

vessel shipments became impossible, Algoma Canada was forced to purchase along the way

the majority of the remaining tons that Southern Coal was to deliver pursuant to the

Amending Agreement from third parties. This resulted in Algoma Canada paying higher

prices per ton for the replacement coal at a total additional cost exceeding $4million.

        56.     Additionally, Algoma Canada’s procurement and logistics teams were forced

to spend extraordinary amounts of time and effort to secure sufficient alternate suppliers that

resulted in significant operational costs to Algoma Canada.
                                               9
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 10 of 39



                                     Term Sheet Shortfall

           57.   The Term Sheet governed the delivery of 200,000 tons of coal (50,000 tons of

HVA coal and 150,000 tons of HVB coal) in the fall of 2016.

           58.   The Term Sheet laid out a specific delivery schedule by which Southern was to

ship two trains per week between September 18, 2016 and October 22, 2016 and one train per

week between October 23, 2016 and December 24, 2016. Term Sheet, § 2.

           59.   Each train could have carried between approximately 12,000 and 15,000 tons

of coal.

           60.   Southern Coal did not comply with the delivery schedule set forth in the Term

Sheet.

           61.   Southern Coal delivered less than 50,000 tons of coal between September of

2016 and December of 2016.

           62.   Because Southern Coal’s shipments had historically been so erratic and

significantly behind schedule, Algoma Canada and Southern Coal expressly agreed in the

Term Sheet that “[i]f there is any shortfall, Algoma Canada can purchase any shortfall

tonnages from any other third party. [Southern Coal] shall pay to [Algoma Canada] the cost

for the alternate coal that [Algoma Canada] purchases from other source(s). If a shipment is

missed by [Southern Coal], then [Southern Coal] is in breach of the terms and in default.”

Term Sheet, § 2.

           63.   Additionally, the Parties agreed that “effective 25 September 2016 if a

shipment is missed by [Southern Coal], [Algoma Canada] has the option to cease payment,

purchase the missed shipment volume from a third party and charge [Southern Coal] the costs,

and/or terminate the Term Sheet and/or the Agreement. For any third party coal purchased

under this section and prior to any payment by [Southern Coal], [Algoma Canada] must
                                               10
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 11 of 39



provide [Southern Coal] with evidence of the cost of the replacement coal including that the

coal purchased is like quality, the transportation cost paid, etc.” Term Sheet, § 2.

         64.   Algoma Canada purchased replacement tonnage for the coal that Southern

Coal was supposed to deliver pursuant to the Term Sheet from third parties at higher prices

per ton and with significant transportation expenses, at a total additional cost exceeding $6.5

million.

         65.   Algoma Canada was also forced to incur additional transportation and storage

expenses as a result of Southern Coal’s breach in an amount exceeding $1 million.

         66.   Additionally, Algoma Canada’s procurement and logistics teams were forced

to spend extraordinary amounts of time and effort to secure sufficient alternate suppliers that

resulted in significant operational costs to Algoma Canada.

         67.   Algoma Canada repeatedly notified Southern Coal that it had failed to meet its

delivery obligations pursuant to the Term Sheet, and Algoma Canada reserved all of its rights

thereunder.

               Quality of Coal that Southern Coal Was Required to Deliver

         68.   Southern Coal was required to provide Algoma Canada with coal that met the

specifications set forth in Exhibit 2 to the Original Agreement. Original Agreement, § 9.1,

Ex. 2.

         69.   If the coal did not conform to those specifications, and if the deviations were

within the rejection limits (identified in Exhibit 2), then Southern Coal was required to

“reduce the price of Coal based on the penalties as per Exhibit 2.” Original Agreement, § 9.1.

         70.   If the coal varied from the specifications beyond the rejection limits, Algoma

Canada could choose to reject the coal. Original Agreement, § 9.2.



                                               11
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 12 of 39



       71.     Pursuant to the Amending Agreement, a third party, Mineral Labs, was

required to sample the coal Southern Coal was shipping to Algoma Canada “at origin,”

meaning the coal was sampled at Southern Coal’s mine while the train cars were loaded with

coal. Amending Agreement, § E.

       72.     On September 22, 2016, the Term Sheet modified the sampling and testing

procedure set forth in the Amending Agreement. Pursuant to the Term Sheet, “[c]oal will be

sampled at mine-site during loading of the train . . . by Mineral Labs and Standard Lab. Each

lab shall keep a referee sample, which shall be sent to a referee lab (Intertek Lab). In the case

of any dispute related to quality analysis that the Parties are unable to resolve, the referee lab

shall test the samples and their analysis results shall be considered final for determining if the

coal is to be accepted, rejected, or accepted with penalty.” Term Sheet, § 3.

       73.     All sampling and analysis was to be performed in accordance with ASTM

standards. Amending Agreement, § E; Term Sheet, § 3.

       74.     Southern Coal was required to provide to Algoma Canada “ten car sub-lot

analyses for moisture, ash, sulfur and volatile matter” within 24 hours of completion of the

loading of the train cars, while the coal was being shipped to the port to load onto the vessel.

Original Agreement, § 8.1(b).

       75.     Although the lab was supposed to perform sampling in addition to analysis, the

quality analysis reports that Mineral Labs provided stated that coal was not sampled by the

lab. Rather, the lab reports reflected that Southern Coal had provided Mineral Labs with the

samples.

       76.     Additionally, the sampling was not performed in accordance with ASTM

standards.



                                               12
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 13 of 39



       77.     Algoma Canada’s own laboratory and, in some cases, third-party laboratories,

tested the ash, sulfur, and volatile matter levels of the coal that Southern provided, and found

that those levels were often higher than Southern had reported to Algoma Canada.

       78.     Based on the coal analysis that Algoma Canada conducted at its lab and the

analyses performed by third-party labs, it became clear that the samples that Southern Coal

provided to the lab for analysis were not representative samples from the actual coal that

Southern Coal shipped to Algoma Canada and that the coal that Southern Coal delivered was

actually subject to penalties and/or rejection pursuant to Exhibit 2 of the Original Agreement,

though the reports Southern provided reflected that the coal conformed to the specifications.

       79.     Algoma Canada notified Southern Coal of these quality issues for the Second

Contract Year and reserved all of its rights pursuant to the Amending Agreement and the

Term Sheet.

       80.     There were 19 separate shipments between May of 2016 and October of 2016

that were subject to rejection and/or penalties pursuant to the Agreements due to ash, sulfur,

and volatile matter that exceeded the upper limit or rejection limit.

       81.     The total amount of penalties that Southern Coal owes to Algoma Canada for

these 19 shipments exceeds $1,200,000.

                                     Alter Ego Allegations

       82.     Upon information and belief, Southern Coal is an undercapitalized sister entity

to and/or a subsidiary of the Justice Parties, which exert complete dominion and control over

and therefore operate over Southern Coal as its instrumentalities and alter egos.

       83.     The Justice family owns many agricultural and mining companies which are

referred to by Jay Justice collectively as the “family business” or simply “the Company.”



                                               13
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 14 of 39



       84.     In 2015 and 2016, Southern Coal’s President and CEO was Jay Justice. Jim

Justice was its Executive Vice President. Its Treasurer was James T. Miller. Its general

counsel, Stephen W. Ball, is also its Secretary.

       85.     In 2015 and 2016, Jim Justice and Jay Justice were Southern Coal’s exclusive

members.

       86.     Southern Coal’s agent in its relationship with Algoma Canada, Steve Sears,

refers to Southern Coal simply as “Justice.” For example, he refers to who negotiated the

Agreements on behalf of “Justice,” Algoma sent their first check “to Justice,” “Justice” had to

pre-pay the railroad, communication “between Algoma and Justice,” and “Justice not shipping

what they were supposed to ship.” Mr. Sears admits to using “Justice and Southern [Coal]

interchangeably.” Indeed, Sears’s contract with Southern Coal was “to provide coal sales and

marketing services for Southern Coal Sales Corporation including all subsidiaries and

affiliated companies.”    The agreement was signed on behalf of “Southern Coal Sales

Corporation including all subsidiaries and affiliated companies,” by Tom Lusk, Chief

Operating Officer of “Southern Coal Corporation.”

       87.     Southern Coal employees also view Southern Coal to be the same company as

the Justice Parties.     Southern Coal employees work for many of the Justice Parties

simultaneously regardless of which entity’s name is on a particular employment contract.

Southern Coal employees are unclear of the entity for which they officially work.          For

example, Southern Coal employee Steve Sarver, when asked what company he works for,

testified that he works for “all of the companies. So when you specify, you know, which

company, you know, different ones are on the contracts, different companies names, so I can’t

remember which one that is.” When he entered the coal business, he worked for the Justice



                                               14
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 15 of 39



family, generally. Southern Coal employees Summer Harrison and Steve Sarver also testified

that Ms. Harrison was the Vice President of Treasury for all of the Justice coal-related

companies.

        88.       Southern Coal employee Steve Sarver testified that he sold coal under

Southern Coal’s name on behalf of and for the benefit of all of the companies owned by the

Justice family.

        89.       According to Jay Justice, the Southern Coal CEO, Southern Coal employees

were paid in part by commission from their sales for the “total company,” not just for

Southern Coal but for “all the entities.”

        90.       Southern Coal’s agent in its relationship with Algoma Canada, Steve Sears,

“had no involvement with what Justice did with the money once he got it” from Algoma

Canada.

        91.       Jay Justice also testified that Jim Justice “plowed in tons and tons of money”

into Southern Coal to keep it running because it was losing “big, big, big money.”

        92.       Jay Justice oversees Southern Coal employee Summer Harrison, who is also

the Vice President of Treasury for Bluestone Industries, Inc. Jay Justice directs Ms. Harrison

how to handle the money for Southern Coal. Ms. Harrison cannot independently determine

who Southern Coal needs to pay and how. Instead, she tells Jay Justice where Southern Coal

is “cash wise,” and Jay Justice tells her “do this, do that.” Based on Jay Justice’s directions,

Ms. Harrison tells everyone at Southern Coal “what they are supposed to do,” and then she

“just track[s] it.”




                                                15
     Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 16 of 39



A.     The Justice Parties’ Undercapitialiation of Southern Coal and Control Over
        Southern Coal Were Unjust and Unfair to Algoma Canada.

        93.     In 2016, Algoma Canada paid Southern Coal over $54 million. But Southern

Coal reported               for the year on its consolidated tax return. Presumably, therefore,

an entity other than Southern Coal is reporting Algoma Canada’s payments as revenue.

        94.     The Justice Parties undercapitalized Southern Coal so that Southern Coal could

not meet its obligations under the Agreements and be judgment-proof. For example, Southern

Coal repeatedly asserted that it could not pay for trains to ship coal to Algoma because it had

not received payments from Algoma, but the Justice Parties selectively transferred money into

Southern Coal’s bank accounts from affiliated entities such as Justice Family Farms, LLC.

Also, money transferred into Southern Coal accounts by Algoma Canada was regularly

transferred to accounts of other Justice Parties as soon as it was deposited. Money received

by Southern Coal was treated as money of the Justice Parties generally, and vice versa.

        95.     Therefore, upon information and belief, as a proximate result of the Justice

Parties’ undercapitalization of Southern Coal, Southern Coal was emboldened to breach its

Agreements with Algoma Canada.

        96.     During the term of the Agreements, Algoma Canada paid Southern Coal

millions of dollars. Yet, Southern Coal consistently complained that it did not have sufficient

cash flow to pay the railroad the advance payment it required to make shipments of coal to

Algoma Canada.

        97.     However, for each payment that Algoma Canada made pursuant to the

Agreements, Southern Coal transferred almost the entire amount of the payment payment to

third parties, including the Justice Parties, and other third parties, the identity of which are

currently unknown by Algoma Canada.

                                              16
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 17 of 39



       98.     Likewise, in late August of 2016, at a face-to-face meeting between Algoma,

Jim Justice and Jay Justice, Mr. Justice requested that Algoma make an immediate payment of

approximately $2.3 million dollars to address Southern Coal’s alleged liquidity and cash flow

issues. This payment was not due pursuant to the contract yet, but Algoma made the payment

early in order to give Southern Coal suffient funds to pay the railroad so it could make weekly

shipments of coal over the next few weeks per the parties’ agreement. Yet, Southern Coal

failed to make shipments as required and did not use the $2.3 million dollars to pay the

railroad as promised.

       99.     This pattern of conduct was unfair to Algoma, because Southern Coal was

using the funds it received from Algoma Canada for other purposes, and then claiming it had

insufficient funds to pay the railroad for Algoma Canada’s shipments.

                        The Undercapitalization of Southern Coal

       100.    On November 5, 2015, Algoma Canada paid Southern Coal $                    . On

November 6, Southern Coal transferred $               to Southern Coal Corporation.

       101.    On November 13, 2015, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $              to Southern Coal Corporation, $          to

Bluestone Resources, Inc., and $          to James C. Justice Companies, Inc.

       102.    On November 20, 2015, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $          to Southern Coal Corporation.

       103.    On November 25, 2015, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal, transferred a total of $          to two accounts both belonging to

Southern Coal Corporation.




                                              17
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 18 of 39



       104.    On December 3, 2015, Algoma Canada paid Southern Coal $                . The

same day, Southern Coal transferred $               to Southern Coal Corporation.

       105.    On December 4, 2015, Algoma Canada paid Southern Coal $                . The

same day, Southern Coal transferred a total of $            to Bluestone Resources, Inc. and

Southern Coal Corporation.

       106.    On December 11, 2015, Algoma Canada paid Southern Coal $               . The

same day, Southern Coal transferred $            to Bluestone Resources, Inc.

       107.    On December 18, 2015, Algoma Canada paid Southern Coal $                   to

Southern Coal. Three days later, Southern Coal transferred $                to Southern Coal

Corporation.

       108.    On December 23, 2015, Algoma Canada paid Southern Coal $                    .

The same day, Southern Coal transferred $          to Justice Family Farms, LLC.

       109.    On December 31, 2015, Algoma Canada paid Southern Coal $                    .

The same day, Southern Coal transferred $          to Bluestone Resources, Inc.

       110.    On January 8, 2016, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $        to Bluestone Resources, Inc.

       111.    On January 15, 2016, Algoma Canada paid Southern Coal $                 . On

January 22, Southern Coal transferred $          to Bluestone Resources, Inc.

       112.    On January 29, 2016, Algoma Canada paid Southern Coal $                . The

same day, Southern Coal transferred a total of $            to Bluestone Resources, Inc. and

Southern Coal Corporation.

       113.    On February 5, 2016, Algoma Canada paid Southern Coal $                . The

same day, Southern Coal transferred $        to Bluestone Resources, Inc.



                                            18
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 19 of 39



       114.    On February 19, 2016, Algoma Canada paid Southern Coal $                    . The

same day, Southern Coal transferred $                to Bluestone Resources, Inc.

       115.    On February 26, 2016, Algoma Canada paid Southern Coal $                    . The

same day, Southern Coal transferred $                to Bluestone Resources, Inc.

       116.    On March 4, 2016, Algoma Canada paid Southern Coal $                   . The same

day, Southern Coal transferred a total of $             to Bluestone Resources, Inc.and Southern

Coal Corporation.

       117.    On March 11, 2016, Algoma Canada paid Southern Coal $                      . The

same day, Southern Coal transferred a total of $                 to Bluestone Resources, Inc. and

James C. Justice Companies, Inc.

       118.    On March 18, 2016, Algoma Canada paid Southern Coal $                       . The

same day, Southern Coal transferred $                to Bluestone Resources, Inc.

       119.    On March 24, Algoma Canada paid Southern Coal $                       . The same

day, Southern Coal transferred $              to Encore Leasing LLC.

       120.    On April 1, 2016, Algoma Canada paid Southern Coal $                  . The same

day, Southern Coal transferred $              to Encore Leasing LLC.

       121.    On April 8, 2016, Algoma Canada paid Southern Coal $                       . The

same day, Southern Coal transferred $                to other Justice Parties: $      to Southern

Coal Corporation and $             to Bluestone Resources.

       122.    On April 15, 2016, Algoma Canada paid Southern Coal $                      . The

same day, Southern Coal transferred $                   to Encore Leasing LLC.




                                                19
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 20 of 39



       123.    On April 22, 2016, Algoma Canada paid Southern Coal $                  . The same

day, Southern Coal transferred a total of $               to Encore Leasing LLC and Southern

Coal Corporation.

       124.    On April 29, 2016, Algoma Canada paid Southern Coal $                       . The

same day, Southern Coal transferred $                to Encore Leasing LLC.

       125.    On May 3, 2016, Algoma Canada paid Southern Coal $                . The next day,

Southern Coal transferred $          to Southern Coal Corporation.

       126.    On May 6, Algoma Canada paid Southern Coal $                    . The same day,

Southern Coal transferred $           to Encore Leasing LLC.

       127.    On May 12, 2016, Algoma Canada paid Southern Coal $                    . The same

day, Southern Coal transferred $           to Bluestone Resources, Inc.

       128.    On June 10, 2016, Algoma Canada paid Southern Coal $                      . Three

days later, Southern Coal transferred a total of $                 to Encore Leasing LLC and

Southern Coal Corporation.

       129.    On June 17, 2016, Algoma Canada paid Southern Coal $                   . The same

day, Southern Coal transferred a total of $              Bluestone Resources, Inc. and Southern

Coal Corporation.

       130.    On June 24, 2016, Algoma Canada paid Southern Coal $                      . Three

days later, Southern Coal transferred $               to Bluestone Resources, Inc.

       131.    July 7, 2016, Algoma Canada paid Southern Coal $                 . The same day,

Southern Coal wired Bluestone Energy Sales Corporation $                .

       132.    On July 8, 2016, Algoma Canada paid Southern Coal $                   . Three days

later, Southern Coal transferred $            to its savings account.



                                                20
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 21 of 39



       133.   On July 12, 2016, Algoma Canada paid Southern Coal $                   . The same

day, Southern Coal transferred $            to Bluestone Resources, Inc.

       134.   On July 14, Algoma Canada paid Southern Coal $                    . The same day,

Southern Coal transferred $         to Bluestone Energy Sales Corporation.

       135.   On July 15, 2016, Algoma Canada paid Southern Coal $                   . The same

day, Southern Coal transferred a total of $                 to Bluestone Resources, Inc. and

Bluestone Energy Sales Corporation.

       136.   On July 22, 2016, Algoma Canada paid Southern Coal $                   . The same

day, Southern Coal transferred $            to its savings account.

       137.   On July 29, 2016, Algoma Canada paid Southern Coal $                   . The same

day, Southern Coal transferred a total of $             to its savings account and to Southern

Coal Corporation.

       138.   On August 3, 2016, Algoma Canada paid Southern Coal $                      . The

same day, Southern Coal transferred $              to Southern Coal Corporation.

       139.   On August 12, 2016, Algoma Canada paid Southern Coal $                     . The

same day, Southern Coal transferred $              to Bluestone Energy Sales Corporation.

       140.   On August 26, 2016, Algoma Canada paid Southern Coal $                      . The

same day, Southern Coal transferred $                 to its savings account.

       141.   On September 6, 2016, Algoma Canada paid Southern Coal $                    . The

same day, Southern Coal transferred a total of $              to Southern Coal Corporation and

Bluestone Energy Sales Corporation.

       142.   On September 13, 2016, Algoma Canada paid Southern Coal $                       .

The same day, Southern Coal transferred $               to Southern Coal Corporation.



                                              21
     Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 22 of 39



        143.   On October 12, 2016, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $             to Southern Coal Corporation.

        144.   On October 18, 2016, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $             to Bluestone Energy Sales Corporation.

        145.   On October 19, 2016, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $             to Bluestone Energy Sales Corporation.

        146.   On October 26, 2016, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $             to Bluestone Energy Sales Corporation.

        147.   On October 27, 2016, Algoma Canada paid Southern Coal $                 . The

same day, Southern Coal transferred $         to Bluestone Energy Sales Corporation.

B.      The Alter Ego Defendants

                        JAMES C. JUSTICE COMPANIES, INC.

        148.   Algoma Canada realleges paragraphs 84–146 as if fully stated herein.

        149.   Jim Justice is the President and Director of James C. Justice Companies, Inc.

Jay Justice is the Vice President and Director. Steve Ball, General Counsel for Southern

Coal, and its Secretary, is also the Secretary of James C. Justice Companies, Inc. James T.

Miller, who is the Treasurer for Southern Coal, is also the Treasurer of James C. Justice

Companies, Inc.

        150.   The principal place of business of James C. Justice Companies, Inc. is the

same address as Southern Coal’s principal place of business: 302 S. Jefferson Street,

Roanoke, Virginia 24011.

        151.   Rodney Campbell of Mineral Labs, who Southern Coal used to sample the coal

it sent to Algoma Canada, worked only with an entity of “Kentucky Fuel,” which is a



                                             22
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 23 of 39



subsidiary of James C. Justice Companies, Inc. Mr. Campbell had never heard of “Southern

Coal” before his deposition.

       152.    The email addresses of Southern Coal employees had domain names

associated with James C. Justice Companies, Inc. (e.g., @justicecorporation.com).

       153.    Southern Coal employees’ email signature blocks reflect their connections to

“James C. Justice Companies, Inc. and affiliates”

                         JAMES C. JUSTICE COMPANIES, LLC

       154.    Algoma Canada realleges paragraphs 84–146 as if fully stated herein.

       155.    Jay Justice is a member of James C. Justice Companies, LLC. Steve Ball,

General Counsel for Southern Coal and its Secretary, is the Organizer of James C. Justice

Companies, LLC.

       156.    The email addresses of Southern Coal employees had domain names

associated with James C. Justice Companies, LLC. (e.g., @justicecorporation.com).

                                   BLUESTONE ENTITIES

       157.    Southern Coal employees refer generally to “Bluestone” without specifying

any specific “Bluestone” entity.

       158.    Foreman Tim Fugate “guessed” he was employed by “Southern Coal Justice

Corporation or whatever.” But he received his paychecks from “Bluestone,” which to him is

the “same thing” as Southern Coal.

       159.    While working for Southern Coal, CEO Jay Justice thinks he was “probably”

paid by “Bluestone,” but cannot state so with certainty.

Southern Coal employee Steve Sarver, who testified that he works “for all of the companies,”

received his paychecks from “Bluestone.” His paychecks never came from Southern Coal.



                                              23
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 24 of 39



          160.   “Bluestone” owned and operated Coal Mountain, a mine from which Southern

Coal provided Algoma Canada with coal.

          161.   The email addresses of Southern Coal employees had domain names

associated with Bluestone Industries, Inc. (e.g., @bluestoneindustries.com).

          162.   The email addresses of Southern Coal employees had domain names

associated with “Bluestone Industries, Inc. and affiliates.”

                                   Bluestone Resources, Inc.

          163.   Algoma Canada realleges paragraphs 84–146 and 169–174 as if fully stated

herein.

          164.   Jay Justice is a director of Bluestone Resources, Inc. James T. Miller, who is

the Treasurer for Southern Coal, is also the Secretary and Treasurer of Bluestone Resources,

Inc.

          165.   On November 3, 2015, Bluestone Resources, Inc. deposited $                  into a

Southern Coal bank account.       On November 17, 2015, it deposited $              .       And on

December 23, 2015, deposited $          .

          166.   On April 8, 2016, Algoma Canada paid Southern Coal $                        . The

same day, a Southern Coal bank account wired Bluestone Resources, Inc. $                .

          167.   Bluestone Resources, Inc. issued invoices to Algoma Canada in 2016 for coal

delivered under Algoma Canada’s agreements with Southern Coal. For example, a January

11, 2016 invoice directed Algoma Canada to remit payment to a bank account in the name of

“Bluestone Energy Sales Corporation.” The invoice lists a business address for “Bluestone

Energy Sales Corporation” of 302 S. Jefferson Street, Roanoke, Virginia 24011, the same

address as the principal place of business for Southern Coal.



                                               24
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 25 of 39



                                   Bluestone Industries, Inc.

          168.   Algoma Canada realleges paragraphs 84–146 and 169–174 as if fully stated

herein.

          169.   Jim Justice is the President and Director of Bluestone Industries, Inc. James T.

Miller, who is the Treasurer for Southern Coal, is also the Secretary and Treasurer of

Bluestone Industries, Inc.

          170.   Southern Coal employee Summer Harrison was also the Vice President of

Treasury for “Bluestone, Industries, Inc.” and for “all of the coal related companies” while

she helped facilitate the shipment of coal from Southern Coal to Algoma Canada.

                             Bluestone Industries Coal Corporation

          171.   Algoma Canada realleges paragraphs 84–146 and 169–174 as if fully stated

herein.

          172.   Jay Justice is the President and Director of Bluestone Industries Coal

Corporation. James T. Miller, who is the Treasurer for Southern Coal, is also the Secretary

and Treasurer of Bluestone Industries Coal Corporation.

                                       Bluestone Mineral

          173.   Algoma Canada realleges paragraphs 84–146 and 169–174 as if fully stated

herein.

          174.   Jim Justice is the President and Director of Bluestone Mineral. James T.

Miller, who is the Treasurer for Southern Coal, is also the Secretary and Treasurer of

Bluestone Mineral.

          175.   In 2015, the entity changed its name from “Mechel Bluestone” to “Bluestone

Mineral, Inc.”



                                                25
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 26 of 39



                             Bluestone Energy Sales Corporation

          176.   Algoma Canada realleges paragraphs 84–146 and 169–174 as if fully stated

herein.

          177.   On June 29, 2016, Bluestone Energy Sales Corporation transferred $         to

Southern Coal, and the next day Southern Coal wired $              back to Bluestone Energy

Sales Corporation.

          178.   Also on June 30, 2016, Algoma Canada paid Southern Coal $               . The

same day, Southern Coal wired Bluestone Energy Sales Corporation $           .

          179.   A week later, on July 7, 2016, Algoma Canada paid Southern Coal $           .

The same day, Southern Coal wired Bluestone Energy Sales Corporation $

          180.   Bluestone Energy Sales Corporation issued invoices to Algoma Canada in

2016 for coal delivered under Algoma Canada’s agreements with Southern Coal. Some of

those invoices, including ones dated July 12, 2016 and October 18, 2016, directed Algoma

Canada to remit payment to a bank account in the name of “Southern Coal Sales Corp.”

Others, including one dated June 2, 2016, directed Algoma Canada to remit payment to a

bank account in the name of “Bluestone Energy Sales Corporation.”

          181.   Jay Justice is the President and Director of Bluestone Energy Sales

Corporation. Steve Ball, General Counsel for Southern Coal and its Secretary, is also the Vice

President for Bluestone Energy Sales Corporation. James T. Miller, who is the Treasurer for

Southern Coal, is also the Secretary and Treasurer Bluestone Energy Sales Corporation.

          182.   The principal place of business of Bluestone Energy Sales Corporation is the

same address as Southern Coal’s principal place of business: 302 S. Jefferson Street,




                                              26
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 27 of 39



Roanoke, Virginia       24011.   Invoices issued by Bluestone Energy Sales Corporation to

Algoma Canada in 2016 list this address.

         183.   On at least one occasion, Bluestone Energy Sales Corporation paid the

railroad, Norfolk Southern, for the transportation of coal from Southern Coal to Algoma

Canada.

                                 A&G COAL CORPORATION

         184.   Algoma Canada realleges paragraphs 84–146 as if fully stated herein.

         185.   Jay Justice is the President and Director of A&G Coal Corporation. Steve

Ball, General Counsel for Southern Coal and its Secretary, is also the Vice President for A&G

Coal Corporation. James T. Miller, who is the Treasurer for Southern Coal, is also the

Secretary and Treasurer of A&G Coal Corporation.

         186.   The principal place of business for A&G Coal is at the same address as

Southern Coal’s principal place of business: 302 S. Jefferson Street Roanoke, Virginia

24011.

         187.   Southern Coal employee Summer Harrison thinks that she used to work for

A&G Coal Corporation, but she is unsure because she “bounce[d] around” so much among

the Justice Entities.

         188.   A&G Coal Corporation is marketed under the “Southern Coal umbrella.”

                                 TAMS MANAGEMENT INC.

         189.   Algoma Canada realleges paragraphs 84–146 as if fully stated herein.

         190.   Jay Justice is the President and Director of Tams Management Inc. James T.

Miller, who is the Treasurer for Southern Coal, is also the Secretary and Treasurer of A&G

Coal Corporation.



                                              27
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 28 of 39



         191.   Tams Management Inc. is marketed under the “Southern Coal umbrella.”

                                  ENCORE LEASING LLC

         192.   Algoma Canada realleges paragraphs 84–146 as if fully stated herein.

         193.   The registered agent for Encore Leasing LLC is Jay Justice, and Jay Justice is a

member or manager of Encore Leasing LLC. Jay Justice is also the president, director, and/or

chief executive officer of Southern Coal.

         194.   The principal place of business for Encore Leasing LLC is at the same address

as Southern Coal’s principal place of business: 302 S. Jefferson Street, Roanoke, Virginia

42011.

         195.   The Justice family owns Encore Leasing LLC.

         196.   Encore is not in the mining business, but rather in the business of owning and

leasing aircrafts.

         197.   Southern Coal transferred millions of dollars to Encore Leasing LLC from

November 2015 through June 2016.

         198.   On January 25, 2016, Southern Coal transferred $            to Encore Leasing

LLC.

         199.   On February 16, 2016, Southern Coal transferred $                    to Encore

Leasing LLC.

         200.   On March 23, 2016, Southern Coal transferred $              to Encore Leasing

LLC.

         201.   On March 24, 2016, Southern Coal transferred $               to Encore Leasing

LLC.




                                               28
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 29 of 39



         202.   On April 1, 2016, Southern Coal transferred $              to Encore Leasing

LLC.

         203.   On April 4, 2016, Southern Coal transferred $        to Encore Leasing LLC.

         204.   On April 22, 2016, Southern Coal transferred $       to Encore Leasing LLC.

         205.   On April 29, 2016, Southern Coal transferred $             to Encore Leasing

LLC.

         206.   On May 8, 2016, Southern Coal transferred $               to Encore Leasing

LLC.

         207.   On June 13, 2016, Southern Coal transferred $         to Encore Leasing LLC.

         208.   As of June 27, 2016, Southern Coal’s Wells Fargo bank account had a balance

of $ .

         209.   As a result of Encore Leasing LLC and other alter-ego defendants siphoning

money from Southern Coal, Southern Coal was undercapitalized and unable to perform its

contractual obligations. The undercapitalization of Southern Coal also rendered it judgment-

proof.

                             JUSTICE FAMILY FARMS, LLC

         210.   Algoma Canada realleges paragraphs 84–146 as if fully stated herein.

         211.   James C. Justice Companies, Inc. is the sole member of Justice Family Farms,

LLC. Jim Justice is the President and Director of James C. Justice Companies, Inc. Jay

Justice is the Vice President and Director of James C. Justice Companies, Inc. Steve Ball,

General Counsel for Southern Coal and its Secretary, is also the Secretary of James C. Justice

Companies, Inc.     James T. Miller, who is the Treasurer for Southern Coal, is also the

Treasurer of James C. Justice Companies, Inc.



                                              29
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 30 of 39



       212.   The principal place of business for Justice Family Farms, LLC is at the same

address as Southern Coal: 302 S. Jefferson Street Roanoke, Virginia 24011.

       213.   Funds of Justice Family Farms, LLC were commingled with funds of Southern

Coal Sales Corporation and used to capitalize Southern Coal’s operations. In the first half of

2016, Justice Family Farms, LLC deposited about $                 into a Southern Coal bank

account, and those funds were used to fund Southern Coal’s operations.

       214.   On November 6, 2015, Justice Family Farms deposited $                    into a

Southern Coal bank account.

       215.   On November 9, 2015, Justice Family Farms deposited $                    into a

Southern Coal bank account.

       216.   On December 7, 2015, Justice Family Farms deposited $                    into a

Southern Coal bank account.

       217.   On December 10, 2015, Justice Family Farms deposited                     into a

Southern Coal bank account.

       218.   On December 14, 2015, Justice Family Farms deposited $                   into a

Southern Coal bank account.

       219.   On January 13, 2016, Justice Family Farms deposited $           into a Southern

Coal bank account.

       220.   On January 25, 2016, Justice Family Farms deposited $                    into a

Southern Coal bank account.

       221.   On January 28, 2016, Justice Family Farms deposited $                    into a

Southern Coal bank account.

       222.   On February 2, 2016, Justice Family Farms deposited $           .



                                             30
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 31 of 39



       223.   On February 3, 2016, Justice Family Farms deposited $            into a

Southern Coal bank account.

       224.   On February 5, 2016, Justice Family Farms deposited $            into a

Southern Coal bank account.

       225.   On February 11, 2016, Justice Family Farms deposited $           into a

Southern Coal bank account.

       226.   On February 16, 2016, Justice Family Farms deposited $            into a

Southern Coal bank account.

       227.   On March 3, 2016, Justice Family Farms deposited $       into a Southern

Coal bank account.

       228.   On March 8, 2016, Justice Family Farms deposited $       into a Southern

Coal bank account.

       229.   On March 10, 2016, Justice Family Farms deposited $      into a Southern

Coal bank account.

       230.   On March 21, 2016, Justice Family Farms deposited $      into a Southern

Coal bank account.

       231.   On March 22, 2016, Justice Family Farms deposited $              into a

Southern Coal bank account.

       232.   On March 23, 2016, Justice Family Farms deposited $      into a Southern

Coal bank account.

       233.   On March 24, 2016, Justice Family Farms deposited $      into a Southern

Coal bank account.




                                          31
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 32 of 39



       234.    On April 4, 2016, Justice Family Farms deposited $            into a Southern

Coal bank account.

                           SOUTHERN COAL CORPORATION

       235.    Algoma Canada realleges paragraphs 84–146 as if fully stated herein.

       236.    Jay Justice is the President and Director of Southern Coal Corporation. James

T. Miller, who is the Treasurer for Southern Coal, is also the Secretary and Treasurer for

Southern Coal Corporation.

       237.    On April 8, 2016, Algoma Canada paid Southern Coal $                   . The

same day, Southern Coal wired $            to Southern Coal Corporation.

       238.    Tom Lusk, the Chief Operating Officer of Southern Coal Corporation, signed

the contract with Southern Coal’s agent Steve Sears on behalf of Southern Coal.



               FIRST CLAIM FOR RELIEF –BREACH OF CONTRACT
                         (TERM SHEET SHORTFALL)

       239.    Algoma Canada realleges each and every allegation contained in the preceding

paragraphs of this Complaint as if fully stated herein.

       240.    The Term Sheet, in combination with the Original and Amending Agreement,

constitutes a contract between Southern Coal and Algoma Canada, entered into for valuable

consideration, that is valid and enforceable.

       241.    The Agreements are an installment contract for the sale of goods and are

governed by New York’s enactment of the Uniform Commercial Code, NY UCC § 1-101 et

seq.

       242.    Pursuant to the Term Sheet, Southern Coal was required to deliver to Algoma

Canada 200,000 total tons of coal between August 29, 2016 and December 24, 2016.


                                                32
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 33 of 39



         243.   Specifically, pursuant to the Term Sheet, Southern Coal was required to deliver

50,000 tons of HVA coal and 150,000 tons of HVB coal.

         244.   Southern Coal breached the Term Sheet when it only delivered a total of

45,363 tons of coal between August 29, 2016 and December 24, 2016 and, in so doing,

substantially impaired the value of numerous installments and the parties’ agreement as a

whole.

         245.   Specifically, Southern Coal breached the Term Sheet and substantially

impaired the value of the Agreements when it provided Algoma Canada with less than 18,434

tons of HVA coal and 26,929 tons of HVB coal between August 29, 2016 and December 24,

2016.

         246.   Algoma Canada has substantially performed the material terms of the

Agreements.

         247.   Algoma Canada notified Southern Coal of Southern’s breaches, and Algoma

Canada reserved all of its rights pursuant to the Agreements.

         248.   Southern Coal’s failure to timely deliver coal to Algoma Canada as required by

the Term Sheet has presently, directly, and proximately caused damage to Algoma Canada in

an amount exceeding $6.7 million, or such other amount to be proven at trial, plus interest.

         249.   Despite its obligation to deliver coal to Algoma Canada as provided by the

Term Sheet, Southern Coal has failed to deliver the coal as required. Southern Coal’s failure

constitutes a breach of the Original Agreement, the Amending Agreement, and the Term

Sheet, all of which violates the covenant of good faith and fair dealing.

         250.   Algoma Canada is entitled to recover from Southern Coal and the Justice

Parties, jointly and severally, for this breach.



                                                   33
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 34 of 39



              SECOND CLAIM FOR RELIEF –BREACH OF CONTRACT
                      (NON-TERM SHEET SHORTFALL)

       251.    Algoma Canada realleges each and every allegation contained in the preceding

paragraphs of this Complaint as if fully stated herein.

       252.    The Amending Agreement, in combination with the Original Agreement,

constitutes a contract between Southern Coal and Algoma Canada, entered into for valuable

consideration, that is valid and enforceable.

       253.    The Agreements are an installment contract for the sale of goods and are

governed by New York’s enactment of the Uniform Commercial Code, NY UCC § 1-101 et

seq.

       254.    Pursuant to the Amending Agreement, Southern Coal was required to deliver

to Algoma Canada 780,000 total tons of coal between April 1, 2016 and March 31, 2017.

       255.    Specifically, pursuant to the Amending Agreement, Southern Coal was

required to deliver 140,000 tons of HVA coal and 640,000 tons of HVB coal.

       256.    The Term Sheet delineated 200,000 of those tons of coal to be delivered

between September and December of 2016, which is the subject of Count I above.

       257.    Southern Coal breached the Amending Agreement when it delivered less than

220,000 tons (not including the less than 45,363 tons delivered as described in Count I above)

of the remaining 580,000 tons of coal that the Amending Agreement required between April

1, 2016 and March 31, 2017, and in so doing, substantially impaired the value of numerous

installments and the parties’ agreement as a whole.

       258.    The less than 220,000 tons described in Paragraph 251 consisted of both HVA

coal and HVB coal delivered between April 1, 2016 and March 31, 2017 (again, not including

the those tons of HVA coal and HVB coal delivered as described in Count I above).


                                                34
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 35 of 39



        259.    Algoma Canada has substantially performed the material terms of the

Agreements.

        260.    Algoma Canada notified Southern Coal of Southern Coal’s breaches, and

Algoma Canada reserved all of its rights pursuant to the Agreements.

        261.    Southern Coal’s failure to timely deliver coal to Algoma Canada as required by

the Amending Agreement has presently, directly, and proximately caused damage to Algoma

Canada in an amount exceeding $4.0 million, or such other amount to be proven at trial, plus

interest.

        262.    Despite its obligation to deliver coal to Algoma Canada as provided by the

Amending Agreement, Southern Coal has failed to deliver the coal as required. Southern

Coal’s failure constitutes a breach of the Original Agreement and the Amending Agreement,

all of which violates the covenant of good faith and fair dealing.

        263.    Algoma Canada is entitled to recover from Southern Coal and the Justice

Parties, jointly and severally, for this breach.

          THIRD CLAIM FOR RELIEF –BREACH OF CONTRACT
 (FAILURE TO PROVIDE COAL THAT CONFORMED TO THE CONTRACTUAL
                      QUALITY STANDARDS)

        264.    Algoma Canada realleges each and every allegation contained in the preceding

paragraphs of this Complaint as if fully stated herein.

        265.    The Amending Agreement, in combination with the Original Agreement and

Term Sheet, constitutes a contract between Southern Coal and Algoma Canada, entered into

for valuable consideration, that is valid and enforceable.

        266.    The Agreements are an installment contract for the sale of goods and are

governed by New York’s enactment of the Uniform Commercial Code, NY UCC § 1-101 et

seq.
                                                   35
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 36 of 39



       267.    Pursuant to the Original Agreement, Southern Coal was required to deliver to

Algoma Canada coal that conformed to the specifications set forth in Exhibit 2 to the Original

Agreement.

       268.    If Southern Coal failed to provide coal that conformed to the specifications but

the deviations were within the rejection limits, Southern Coal was required to reduce the price

of the Coal based on the penalties set forth in Exhibit 2 to the Original Agreement.

       269.    Southern Coal breached the Agreements when it delivered 19 shipments

between May of 2016 and October of 2016 that did not conform to the specifications and

thereafter refused to reduce the price of coal accordingly, and, in so doing, substantially

impaired the value of numerous installments.

       270.    Southern Coal further breached the Agreements when it provided inaccurate

analyses to Algoma Canada.

       271.    Southern Coal also breached the Agreements when it provided samples to the

lab for analysis, instead of allowing the lab to sample the coal, and did not follow ASTM

standards in sampling the coal.

       272.    Algoma Canada has substantially performed the material terms of the

Agreements.

       273.    Algoma Canada notified Southern Coal of Southern Coal’s breaches, and

Algoma Canada reserved all of its rights pursuant to the Agreements.

       274.    Southern Coal’s failure to deliver coal to Algoma Canada that conformed to

the contractual specifications and failure to reduce the price of the coal accordingly has

presently, directly, and proximately caused damage to Algoma Canada in excess of $1.2

million, or such other amount to be proven at trial, plus interest.



                                                36
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 37 of 39



          275.   Despite its obligation to deliver coal to Algoma Canada that meets the

specifications provided by the Agreements or reduce the price of the coal if it does not meet

the specifications, Southern Coal has failed to deliver the coal as required. Southern Coal’s

failure constitutes a breach of the Agreements, all of which violate the covenant of good faith

and fair dealing.

          276.   Algoma Canada is entitled to recover from Southern Coal and the Justice

Parties, jointly and severally, for this breach.

                                    PRAYER FOR RELIEF

          WHEREFORE, Algoma Canada prays for this Court to:

          A.     Enter judgment in favor of Algoma Canada and against Southern Coal and the

Justice Parties on Counts I, II, and III and order Southern Coal and/or the Justice Parties to

pay damages to Algoma Canada, including pre- and post-judgment interest, for Southern

Coal’s breach of the Agreements; and

          B.     Award Algoma Canada such other and further relief as the Court finds just and

proper.


                                                   Respectfully submitted,

                                                   THOMPSON HINE LLP


Dated: December 7, 2018                            By: /s/ Kip T. Bollin
                                                      Kip T. Bollin (admitted pro hac vice)
                                                      Laura L. Watson (admitted pro hac vice)
                                                      Mark R. Butscha, Jr.
                                                      Melissa A. Barrett (admitted pro hac vice)
                                                      3900 Key Center, 127 Public Square
                                                      Cleveland, OH 44114
                                                      Tel: (216) 566-5500
                                                      Fax: (216) 566-5800
                                                      Email: kip.bollin@thompsonhine.com
                                                      Email: laura.watson@thompsonhine.com
                                                   37
Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 38 of 39



                                     Email: mark.butscha@thompsonhine.com
                                     E-mail: melissa.barrett@thompsonhine.com

                                     -and-

                                  Rebecca A. Brazzano
                                  335 Madison Ave., 12th Floor
                                  New York, NY 10017-4611
                                  Tel: (212) 344-5680
                                  Fax: (212) 344-6101
                                  Email: rebecca.brazzano@thompsonhine.com

                                  Attorneys for Plaintiff Essar Steel Algoma Inc.




                                38
   Case 1:17-mc-00360-AT-RWL Document 106 Filed 12/07/18 Page 39 of 39



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of December, 2018, a copy of the foregoing was

served via the Court’s ECF system to all counsel of record.



                                             /s/ Kip T. Bollin
                                             One of the Attorneys for
                                             Plaintiff Essar Steel Algoma, Inc.
